Citation Nr: 1027945	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-40 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
the service-connected post-operative left inguinal hernia.


REPRESENTATION

Appellant represented by:	Kenneth La Van, Attorney At Law


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to May 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.  

A VA Form 21-22a, Appointment of Individual as Claimant's 
Representative, was received by the VA in January 2010 indicating 
that the Veteran was now represented by Kenneth LaVan of LaVan 
and Neidenberg, P.A.  38 C.F.R. § 14.631(a)(2009).  At that time, 
the Veteran's new representative requested a copy of the 
Veteran's entire claims file.  No request was made to hold the 
record open for the opportunity to submit any additional evidence 
or argument.  A complete copy of the Veteran's claims file, 
consisting of approximately 900 pages, was mailed to his 
representative in June 2010. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran is currently in receipt of a 10 percent disability 
rating for his service-connected post-operative left inguinal 
hernia pursuant to 38 C.F.R. § 4.114, Diagnostic Codes (DCs) 
7338-7804.   

An August 2003 VA Surgical Report indicated a pre-operative 
diagnosis of "status post left inguinal hernia repair in 1980 
with trapped nerve and chronic pain."  The Veteran underwent a 
release of the trapped nerve at that time.  He most recently 
underwent a VA examination in June 2006.  At that time, the 
Veteran was diagnosed with diffuse abdominal pain radiating from 
the left inguinal area throughout the entire abdomen of unknown 
etiology.  It was further noted that no inguinal hernias were 
elicited or hydroceles.  No neurological diagnosis was rendered.

A review of the Veteran's VA treatment records reflects numerous 
complaints by the Veteran of persistent inguinal pain.  
Additionally, various treatment records make reference to left 
illioinguinal neuropathy.  See January 2005, June 2007, November 
2007, and March 2008 VA treatment records.  The Veteran underwent 
a left inguinal nerve block in May 2007.  A May 2009 VA treatment 
record noted that the Veteran had chronic left ilio-inguinal 
neuralgia, and had failed multiple local nerve blocks. 

It appears that the Veteran's current 10 percent disability 
rating is based on a painful scar associated with his post-
operative left inguinal hernia.  See July 2009 Supplemental 
Statement of the Case; however, there are numerous VA treatment 
records referencing neurological symptoms which appear to be 
directly related to his service-connected left inguinal hernia.  
That notwithstanding, there is no sufficiently detailed 
information in the record to determine the extent and severity of 
all residuals of the Veteran's left inguinal hernia, specifically 
with regard to the neurological component, if any.  Further, it 
is unclear whether the Veteran's pain is related to his painful 
post-operative scar or to neuropathy of the ilio-inguinal nerve.  
As such, another VA examination is necessary.

The Veteran receives treatment through the Broward County VA 
Outpatient Clinic (OPC).  The most recent treatment records 
contained in the claims file are dated in July 2009.  While on 
remand, any treatment records from such facility dated from July 
2009 to the present should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the Broward County VA OPC, beginning 
in July 2009, regarding all treatment for 
his hernia.  Any negative search result 
should be noted in the record. 

2.  Thereafter, the Veteran should be 
afforded a neurological examination to 
determine the extent and current severity 
of any residuals associated with his post-
operative left inguinal hernia.  The claims 
folder should be made available to the 
examiner for review, and a notation to the 
effect that this record review took place 
should be included in the report.  Any 
testing deemed necessary should be 
performed.  The examiner must identify all 
residuals of the Veteran's service-
connected post-operative left inguinal 
hernia and include a detailed description 
of any neurological symptoms.  The VA 
examiner should additionally address 
whether the Veteran's pain and/or neuralgia 
noted in the treatment records is related 
to his post-operative scar or to neuropathy 
of the ilio-inguinal nerve, or to some 
other, non-service-connected disability.  

The examiner should be advised that all 
residuals of the post-operative left inguinal 
hernia should be described so that the Board 
may rate them in accordance with the 
specified criteria.  The examiner must 
specifically comment on whether the Veteran 
has any residual neurological manifestations 
associated with the left inguinal hernia, and 
whether any identified residuals cause 
paralysis of the ilio-inguinal nerve.  If so, 
the examiner should indicate whether any 
paralysis is mild, moderate, or severe.  The 
clinical findings and reasons upon which any 
opinion is based should be clearly set forth.  

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2009).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



